Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/JP2017/040636 (international filing date: 11/10/2017), which claims foreign priority to an application of Japan 2016-220933 (filed 11/11/2016).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 line 6, the phrase “CSI-RS resource configurations” is unclear and ambiguous as to whether it is referred to the “maximum number of CSI-RS resource configurations” as in claim 7 line 2-3.  If indeed so, it is suggested that “CSI-RS resource configurations” be changed to either: 
(i) “the maximum number of CSI-RS resource configurations”, or 
(ii) “CSI-RS resource configurations of the maximum number of CSI-RS resource configurations”.  
Otherwise, clarification is respectfully requested for the reason that they are not currently corresponding to one other.  Similarly problem appears in each of claims 8, 9, and 10.
Claim 7 line 6, the phrase “CSI measurement” is unclear and ambiguous as to whether it is referred to the “CSI measurement” as in claim 7 line 3-4.  If indeed so, it is suggested that “CSI measurement” be changed to “the CSI measurement”.  Otherwise, clarification is respectfully requested for the reason that they are not currently corresponding to one other.  Similarly problem appears in each of claims 8, 9, and 10.
Claim 7 line 9, the phrase “a plurality of the CSI-RS resource configurations” is unclear and ambiguous as to whether it is referred to the “maximum number of CSI-RS resource configurations” as in claim 7 line 2-3.  If indeed so, it is suggested that “a plurality of the CSI-RS resource configurations” be changed to either: 
(i) “the maximum number of CSI-RS resource configurations”, or 
(ii) “a plurality of the CSI-RS resource configurations of the maximum number of CSI-RS resource configurations”.  
Otherwise, clarification is respectfully requested for the reason that they are not currently corresponding to one other.  Similarly problem appears in each of claims 8, 9, and 10.
Claim 7 line 11, similar to line 6, the phrase “CSI measurement” is unclear and ambiguous as to whether it is referred to the “CSI measurement” as in claim 7 line 3-4.  If indeed so, it is suggested that “CSI measurement” be changed to “the CSI measurement”.  Otherwise, clarification is respectfully requested for the reason that they are not currently corresponding to one other.  Similarly problem appears in each of claims 8, 9, and 10.
Claim 7 line 14, the phrase “higher layer signaling” is unclear and ambiguous as to whether it is referred to the “Radio Resource Control (RRC) signaling (which was used for receiving the CSI-RS resource configurations)” as in claim 7 line 6-7.  If indeed so, it is suggested that “higher layer signaling” be changed to “the higher layer signaling”.  Similarly problem appears in each of claims 8, 9, and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20180092129 A1, hereinafter Guo), in view of Lee et al. (WO/2016/105121, hereinafter Lee, NOTE: corresponding U.S. published application US 20170366998 A1 is currently being used as translation version for rejection citation purposes).

Regarding claim 7, Guo teaches a terminal comprising (in general, see figures 18A-18G and corresponding paragraphs at least 260-280, in particular, see fig. 18G along with fig. 18F and their corresponding paragraphs for rejection purposes):
Channel State Information Reference Signal (CSI-RS) resource configurations for Channel State Information (CSI) measurement that can be concurrently targeted by Layer-1 or Layer-2 (L1 or L2) measurement reporting (see at least para. 278 along with para. 328, e.g. “…a UE is configured with M.sub.A.gtoreq.1 CSI-RS resources for both beam management and CSI estimation. The UE is configured to measure and report the BSI and the CSI”);
a receiver that receives CSI-RS resource configurations for CSI measurement by Radio Resource Control (RRC) signaling (see at least para. 276-278, e.g. “Configuration 4 indicates that the reporting type is both CSI and BSI, and the BSI/CSI measurement may be done using RS setting 2”); and
a processor that controls CSI measurement reporting based on a group index that is an integer and that collectively indicates a plurality of the CSI-RS resource configurations respectively indicating resources of different CSI-RSs corresponding to different beams for CSI measurement (see at least para. 277 of fig. 18F, e.g. for RS setting 1,2,…N, each indicates a plurality of CSI-RS resource 1,2,x,y,…N for beam measurements; NOTE: when broadest reasonable interpretation apply, fig. 18B could also be used for rejecting this feature),
wherein the processor controls the CSI measurement reporting based on a list where a plurality of group indexes including the group index are associated with the CSI-RS resource configurations configured by higher layer signaling (see at least para. 277 of fig. 18F, e.g. a list can be interpreted as the “RS setting 1,2,…N” or could also be interpreted as the “CSI/BSI reporting configuration 1,2,3,4,5…N” that uses the RRC signaling procedure 1850),
wherein each of the plurality of the group indexes is an integer (see at least para. 277 of fig. 18F, e.g. for RS setting 1,2,…N), and
wherein the group index is provided by Medium Access Control Control Element (MAC CE) and Downlink Control Information (DCI) (see at least para. 277 along with para. 294 and 328, e.g. UE receives MAC-CE and/or DCI containing CSI/BSI reporting trigger).
Guo differs from the claim, in that, it does not specifically disclose a transmitter that transmits a maximum number of Channel State Information Reference Signal (CSI-RS) resource configurations for Channel State Information (CSI) measurement as capability information, which is well known in the art and commonly used for improving channel status reporting efficiency.
Lee, for example, from the similar field of endeavor, teaches similar or known mechanism such that a transmitter that transmits a maximum number of Channel State Information Reference Signal (CSI-RS) resource configurations for Channel State Information (CSI) measurement as capability information (in general, see fig. 6 and paragraphs 162-172, in particular, see para. 164-166, e.g. terminal 61 may transmit terminal capability information), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Lee into the apparatus of Guo for improving channel status reporting efficiency

Regarding claim 8, this claim is rejected for the same reasoning as claim 7 except this claim is in method claim format.
In addition, Guo in view of Lee also teaches the feature of controlling CSI measurement reporting based on a group index that is an integer and that collectively indicates a plurality of the CSI-RS resource configurations respectively corresponding to different measurement signals (Guo, see at least para. 277 of fig. 18F, e.g. for RS setting 1,2,…N, each indicates a plurality of CSI-RS resource 1,2,x,y,…N for beam measurements; NOTE: when broadest reasonable interpretation apply, fig. 18B could also be used for rejecting this feature),

Regarding claim 9, this claim is rejected for the same reasoning as claim 7.  To be more specific, one skilled in the art would have known that claim 9 performs reverse procedures of those of claim 7; more specifically, it would be a base station of claim 9 performs the reverse receiving from and transmitting to the terminal of claim 7.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 7 above.

Regarding claim 10, this claim is rejected for the same reasoning as the combination of claims 7 and 9 above, except this claim is in system claim format.
To be more specific, Guo in view of Lee also teaches a same or similar system with a base station and a terminal (Guo, see at least para. 260 of fig. 18A), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software for systems.

Regarding claim 11, Guo in view of Lee teaches the processor determines a reporting bit size of uplink L1 or L2 signaling for the CSI measurement reporting according to a configured number of measurement targets that are concurrently targeted by the L1 or L2 measurement reporting.  (Guo, see at least para. 278, e.g. “…a UE is configured with M.sub.A.gtoreq.1 CSI-RS resources for both beam management and CSI estimation. The UE is configured to measure and report the BSI and the CSI”; Lee see at least para. 74 and Table 4, e.g. using bits for CSI reporting on PUCCH, one example would be 20 bits for CQI/PMI/RI, note that TABLE 6 could also be used if needed)

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered.  Regarding independent claims 7, 8, 9, and 10, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465